Citation Nr: 1207599	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970 and from January 1991 to March 1991.  He served in Vietnam and received the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a hearing before the undersigned in September 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied service connection for a headache condition.  

2.  New evidence has been received since the August 2002 rating decision that raises a reasonable possibility of substantiating the Veteran's service-connection claim for a headache condition.

3.  The Veteran's headache condition, diagnosed as post-traumatic migraines, is related to his period of active military service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the claim for service connection for a headache condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim for service connection for a headache condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for a headache condition, diagnosed as post-traumatic migraines, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  New and Material Evidence

This appeal arises out of the Veteran's contention that his current headache condition is the result of an in-service combat injury wherein he sustained shell fragment wounds to the head.  Service connection is currently in effect for scarring of the left temporal area of the head as a result of a shell fragment wound.  The Veteran further contends that he began to experience severe headaches in service which have continued to the present.

By an August 2002 rating decision, the RO denied the Veteran service connection for a headache condition on the basis that the Veteran did not have a headache condition and that there was no evidence relating such condition to service.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

In September 2006, the Veteran requested that his previously-denied service connection claim for a headache condition be reopened.  

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Since the August 2002 rating decision, additional evidence has been added to the Veteran's claims file, including, inter alia, extensive VA treatment records and a transcript of the September 2009 Board hearing.  The VA treatment records received since the August 2002 rating decision reflect diagnosis and treatment of a headache condition.  They also include a treatment note from Dr. J.L. which states that the Veteran has "post traumatic migraine . . . after a shrapnel wound to the left side of the head."  

This new evidence goes to the key question of whether the Veteran has a headache condition and whether such is related to service - both of which served as the foundation of the prior final denial in August 2002.  Because the newly-received evidence is supportive of the claim and specifically addresses the elements of service connection that were found to be lacking at the time of the prior final denial, such evidence is sufficient to reopen the claim.  The Board will therefore proceed to consider whether service connection is warranted for a headache condition on the merits.

III.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307 (2007); see also 38 C.F.R. § 3.303(b) (2011).  Medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

The record in the instant case establishes that the Veteran has a headache condition and that such is related to his period of active duty.  VA outpatient treatment records reflect treatment for headaches.  Dr. J.L., one of the Veteran's VA physicians, specifically noted that the Veteran's headaches are "post traumatic" in nature and occurred after a "shrapnel wound to the left side of the head."  Dr. J.L.'s statements therefore indicate that the Veteran's headaches had their genesis with his in-service shrapnel wounds to the head, which, as noted above, have already been service connected.  

The Board also places significant probative value on the statements of the Veteran to the effect that he began to experience headaches shortly following his in-service shrapnel wound to the head, and that such have continued to the present day.  See, e.g., Board Hearing Tr. at 7.  In this regard, the Board finds that, insofar as headaches are capable of lay observation, the Veteran is competent to report that he first began experiencing headaches following his in-service shrapnel wounds and that they have continued ever since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Additionally, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of headache symptomatology since service.  As evidenced by his hearing testimony, the Veteran has consistently reported that he first began experiencing headaches shortly following his in-service head injury, and has continued to have the same symptomatology ever since.  As such, the Board finds that the Veteran's statements are credible and highly probative, and add weight to the overall claim.  The Veteran's statements regarding continuity of headache symptomatology are further supported by a statement from J.T. noting that he has observed the Veteran's complaints of headaches since his return from Vietnam.  

The only other evidence regarding the etiology of the Veteran's headache condition is that of the October 2007 VA examiner who concluded that she could not offer an opinion as to the etiology of the Veteran's headache condition "without resorting to speculation."  However, given the speculative and inconclusive nature of this opinion, it is of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In short, the record contains competent and credible medical and lay evidence indicating that the Veteran has a headache condition, diagnosed as post-traumatic migraines, that is related to his period of active duty.  Service connection for a headache condition is therefore warranted and the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a headache condition is reopened.

Service connection for a headache condition, diagnosed as post-traumatic migraines, is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


